Case 1:15-Cv-12939-LTS Document 1253-1 Filed 03/29/19 Page 1 of 6

EXHIBIT 1

 

Case 1:15-cv-12939-LTS Document 1253-1 Filed 03/29/19 Page 2 of 6

 

From: _ Schrag, Andy <aschrag@ggulaw.com>

Sent: Thursday, |\/|arch 21, 2019 5:45 Pl\/l

To: pduffy@psdfirm.com

Cc: Hardwic|<e, Tim

Subject: Re: LaW Offices of Jeftrey S. Glassman v. Auto Injury So|utions, Inc., SDNY I\/liscellaneous

Action No. 1:19-mc-00114

Peter: we’ve separately been able to identify the Tax lD numbers for

the providers that are the subject of your subpoena, whichhas allowed AIS to search
for and identify the records you seel<. Although there appears to be a large volume
of potentially responsive records (exceeding twenty five hundred documents-
many of which are multi-page documents), AIS is in the process of gathering
them and re-iterates its intention to produce all non-privileged, non-work product
documents responsive to the subpoena to the extent it can do so without undue
burden in violation of FRCP 45(d). We anticipate receiving the documents from
our client by the end of next week and, after some processing time (for Bates
labeling, confidentiality review, etc.),we expect to begin producing them to

you promptly thereafter on a rolling basis.

Given the above, especially the significant volume of documents involved, it seems
prudent for the parties to resolve the motion to compel by

agreement to avoid unnecessarily burdening the Court with a matter that will soon
be resolved by agreement AIS suggests continuing the motion until l\/lay l, by
which time we anticipate that AlS will have completed its production of

responsive non-privileged, non-work product documents As AIS’s opposition brief
is otherwise due l\/larch 27 and my colleague, Tim Hardwicke, is out of the office
next week, please confirm with me no later than l\/londay, l\/larch 25 that this
proposal is agreeable Thanks,

Andy Schrag

 

Case 1:15-cv-12939-LTS Document 1253-1 Filed 03/29/19 Page 3 of 6

Gn l\/lar l9, 2019, at ll:25 Al\/l, Hardwicke, Tim <thardwicke@ggulaw.coin>
wrote:

s
r
§

Peter--l\/ly understanding is that AlS uses tax lD numbers to identify providers consistent With AlS’s
business, i.e., bill review services Entity names are not always unique, and physicians may Work for more
than one entity. Thanks, Tim

From: Peter Duffy [mailto:pduffv@psdfirm.com]
Sent: Tuesday, l\/|arch 19, 2019 11:19 A|Vl

To: Hardwicke, Tim <thardwici<e@ggulaw.com>
Cc: Schrag, Andy <aschrag@gguiaw.com>

Subject: Re: Law Offices ofJeffrey S. Glassman v. Auto |njury So|utions, |nc., SDNY I\/|isce||aneous Action
No. 1219-mc-00114

Tim,

Savin, Logan, and First Boston Billing are not our clients. lt is very
likely that we do not have their Tax ID numbers, but l can check. ln the
meanwhile, would you please explain how it is that your client would
use Tax ID numbers as a means of identifying responsive information
relating to these entities? That approach (search by Tax ID numbers)
does not seem to make a lot of sense, unless there is something about
your client's database that you have not yet explained lt would seem to
make much more sense to search by name. Entities are far more likely
to be referenced by their actual names rather than by their Tax ID
numbers.

Regards,
Peter

Peter J. Duffy

Pollack Solomon Duffy LLP

lOl Huntington Avenue, Suite 530
Boston l\/IA 02199-7 728

Phone: 617-439-9800

On Tue, l\/lar l9, 2019 at lZ:ll Pl\/l Hardwicke, Tim
<thardwicke@ggulaw.com> wrote:

 

Peter-per my voicemail to you of last Week, please send me the TaX |D numbers for Sav¢in_, vLogan, and
First Boston Bil|ing, so Auto lnjury Solutions, lnc,,(“AlS") can search its records to determine What
documents, if any, it has responsive to the subpoena Provided it does not cause AlS undue burden or

2

 

 

Case 1:15-cv-12939-LTS Document 1253-1 Filed 03/29/19 Page 4 of 6

expense (within the meaning of FRCP 45 (d)), it is A|S’s present intention to produce reasonably
available non-privileged, non-work product documents responsive to subpoena Additionally, |
understand A|S’s response to the motion is currently due“on l\/larch 2,?. As l am traveling on Spring
Break that entire week, l would be grateful if you would agree to extend A|S’s response date by one
week, until April 3. We will also use this time to determine what responsive documents AlS has so that
we may resolve the motion by agreement

Thanks and regards, Tim Hardwicke

 

Timothy B. Hardwicke | GoodSmith Gregg & Unruh LLP l 150 S. Wacker Drive, Suite 3150,
Chicago, lL 60606

direct312.676.2014 l fax 312.322.0056 | thardwicke@ggulaw.com

 

This message may be privileged and confidential lf this message has been received in error, please delete it without reading
it. Your receipt of this message is not intended to waive any applicable privilege. Please do not forward or distribute this
message

 

From: Peter Duffy [mailto:pduffv@psdfirm.com]
Sent: Wednesday, l\/larch 13, 2019 12:15 Pl\/l

To: Hardwicke, Tim <thardwicke@ggu|aw.com>

Cc: G|enda H. Ganem <gganem@mhg-pc.com>; Peter Houston <ghouston@mhg-pc.com>; Nicholas
Pompeo <npompeo@mhg-pc.com>; Barry S. Pollack <bpo||ac|<@psdfirm.com>; ed cooley
<ecooley@gncm.net>; Schrag, Andy <aschrag@ggulaw.com>

Subject: Re: Law Offices ofJeffrey S. G|assman v. Auto Injury Solutions, |nc., SDNY |\/lisce|laneous Action
No. 1:19-mc-00114

Attorney Hardwicke,

Thank you for getting back to us. The motion papers to Auto Injury
Solutions, lnc., however, have already been (before we received your
email) placed for service with the process server -- so your client should

be receiving them shortly and/ or should have already received them.
3

 

 

 

Case 1:15-cv-12939-LTS Document 1253-1 Filed 03/29/19 Page 5 of 6

Very truly yours,

Peter J. Duffy

Pollack Solomon Duffy LLP

lOl Huntington Avenue, Suite 530
Boston l\/lA 02199-7728

Phone: 617-439-9800

On Tue, l\/lar 12, 2019 at 3:50 Pl\/l Hardwicke, Tim
<thardwicke@ggulaw.com> wrote:

l\/lr. Duffy-thank you for sending me a courtesy copy of the attached papers l arn authorized to
accept service of the same on behalf of Auto injury Solutions, lnc. (“A|S”) provided we agree that A|S’s
opposition brief is due on April 3 and defendants reply brief is due 4/5. Please confirm that briefing
schedule is acceptable Regards, Tim Hardwicke

 

Timothy B. Hardwicl<e | GoodSmith Gregg & Unruh LLP | 150 S. Wacker Drive, Suite 3150,
Chicago, lL 60606

direct 312.676.2014 | tax 312.322.0056 | thardwici<e@ggulaw.com

 

This message may be privileged and confidential. lf this message has been received in error, please delete it without reading
it. Your receipt of this message is not intended to waive any applicable privilege. Please do not fonNard or distribute this
message

 

From: Peter Duffy [mailto:pduffy@psdfirm.com]

Sent: lVlonday, i\/larch 11, 2019 3:44 Pi\/|

To: Hardwicke, Tim <thardwicl<e@ggulaw.com>

Cc: G|enda H. Ganem <gganem@mhg~pc.com>; Peter Houston <phouston@mhg-pc.com>; Nicho|as
Pompeo <npompeo@mhg-pc.com>; Barry S. Po|lack <bpo|lack@psdfirm.com>; ed cooley
<ecooley@gncm.net>

Subject: Law Offices of ieffrey S. Glassman v. Auto injury Solutions, |nc., SDNY l\/|isce||aneous Action
No. 1:19-mc-00114

 

 

 

Case 1:15-cv-12939-LTS Document 1253-1 Filed 03/29/19 Page 6 of 6

Counsel,

Attached please find an electronic courtesy copy of the motion filed in
the Southern District of New York by Law Offices of Jeffrey S.
Glassman to compel Auto Injury Solutions, Inc. to comply with the
subpoena duces tecum together with a supporting declaration (with
exhibits), memorandum of law, and miscellaneous action cover

sheet. Please let us know as soon as possible if you will accept
service on Auto Injury Solution's behalf

Very truly yours,

Peter J. Duffy

Pollack Solomon Duffy LLP

lOl Huntington Avenue, Suite 530
Boston l\/iA 02199-7728

Phone: 617-439-9800

 

